Fourth Court of Appeals                                                        FILED IN
                                                                                                    4th COURT OF APPEALS
                                                                                                     SAN ANTONIO, TEXAS
                                                                                                    5/4/2015 3:52:58 PM
                                                                                                      KEITH E. HOTTLE
                                                                                                            Clerk


 Court of Appeals No.. il'known: 04- 15-001 l0-CV

 Trial Court Style: IN IHE MATTER OF THE ESTATE OF WILLIAM H. MCNUTT. DECEASED

 Trial Court No.: 2284

 I am the ofticial responsible for preparing the clerk's record,/reporter's record [circle one] in the above-
 ref'erenced appeal. 'I'he approximate date of trial was: NOVEMBER 19. 2014
 The record was originally due: APRIL 2l . 2015
 I anticipate the length of the record to be: 4 VOLUMES APPROXIMATELY 1.500 PAGES
 I am mable to file the record by the date such record is due because [check one]:

 n        The appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
          lee or make arrangements to pay the fee for preparing such record.


 w        My other duties or activities preclude working on the record and include the following [attach
          additional pages if neededl :
          I have been   working on this appeal in all of my spare time without compromising the duties of the office.

          Iam a combo clerk in a small office and left with little time to work on extra duties. I have been out of the office
          attendlng a clerk's continuing education conference and will be out in MaV, June and JulV for additional conferences.


 !        Other. Explain [attach additional pages if needed]:




 I anticipate the record will be completed by: JUNE 28,2015
 I, as the r.mdersigned court official, certify that a copy ofthis Notification   of   Late Record has been served by first class
 mail of fax to the parties to the judgment or order being appealed.

 Date: May 4. 201       5                      Signature:
                                               Printed
                                               Name: HAYDEETORRES

                                               Title: COttNl'Y CLERK. KIMBLE COUNTY. TEXAS



Rev. 1.8.14